PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent no. 10,713,682
Issued: 14 July 2020
Application of Goel et al.
Application No. 15/468,969
Filed: 24 Mar 2017
For: MOBILE DEVICE ACTIVITY DETECTION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)”, filed September 14, 2020.  Patentee requests that the determination of patent term adjustment under 35 U.S.C. 154(b) be corrected from 518 to 575 days. The Office has re-determined the PTA to be 575 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of five hundred seventy-five (575) days.

On July 14, 2020 the application matured into U.S. Patent No. 10,713,682 with a revised PTA thereon of 518 days. On September 14, 2020, patentee filed the instant request and disputes the reduction of sixty-one (61) days attributed to patentee for the submission of a paper filed April 13, 2020 after the Notice of Allowance was mailed. 

The reduction of sixty-one (61) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
 
The reduction of 61 days has been found to be incorrect.  A review of the application file supports a conclusion that after the Notice of Allowance was mailed on February 26, 2020.
a “REQUEST TO CORRECT OR UPDATE APPLICANT NAME(S) UNDER 37 CFR § 1.46(c) was filed on April 13, 2020 however, the corrected filing receipt was mailed on April 16, 2020. Thereafter, an Information Disclosure Statement (IDS) was received May 27, 2020 with a 37 CFR 1.704(d) statement followed by the mailing of a Corrected Notice of Allowability on June 12, 2020.


37 CFR 1.704(d) provides:

a paper containing only an information disclosure statement in compliance with 37 CFR 1.97 and 1.98 will not be considered (result in a reduction) under 37 CFR 1.704(c)(6), 1.704(c)(8), 1.704(c)(9), or 1.704(c)(10) if it is accompanied by a statement that each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart application and that this communication was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the information disclosure statement. This provision will permit applicants to submit information first cited in a communication from a foreign patent office in a counterpart application to the Office without a reduction in patent term adjustment if an information disclosure statement is promptly (within thirty days of receipt of the first communication) submitted to the Office. Compliance with the statement requirement of 37 CFR 1.704(d) does not substitute for compliance with any relevant requirement of 37 CFR 1.97 or 1.98. 37 CFR 1.704(d) also provides that this thirty-day period is not extendable.  

Given the filing of the IDS on May 27, 2020, after the mailing of the Notice of Allowance, although with a proper 37 § CFR 1.704(d) certification no reduction is warranted for the period May 27, 2020 to June 12, 2020.             

Rather, the reduction should be from the filing of the “REQUEST TO CORRECT OR UPDATE APPLICANT NAME(S) UNDER 37 CFR § 1.46(c) on April 13, 2020 to the mailing of the corrected filing receipt on April 16, 2020, not June 12, 2020, the date of the corrected Notice of Allowability. The period of delay pursuant to 37 C.F.R. § 1.704(c)(10) is therefore 4 days. 61 days will be removed and 4 days will be entered.

In view thereof, the patent term adjustment indicated in the patent should have been five hundred seventy-five (575) days. (467 A delay days plus 112 B delay days minus 4 applicant delay days). 
  
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred seventy-five (575) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation